Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the final Office Action for the serial number 16/618,503, SLIDING DEVICE FOR A VEHICLE SEAT PROVIDED WITH AN IMPROVED LOCKING ARRANGEMENT, filed on 12/2/19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,604,551 to Kim et al. in view of US Patent Application Publication # 2003/0006355 to Horsfield et al.
	Kim et al. teaches a sliding device for a vehicle seat comprising a lower rail (20) and an upper rail (10).  The upper rails are being constrained to a respective lower rail but slidable relative to the lower rail.  Wherein the lower rail and the upper rail have respective longitudinal axes.  The lower rail is provided with a plurality of apertures (21) arranged along the longitudinal axes of the lower rails.  The sliding device is provided with a locking arrangement including the locking assembly (40,50,70).  Wherein the locking assembly comprises a plurality of locking pins (70), which are configured to move 
	Kim et al. teaches the sliding device having upper and lower rails and the locking assembly but fails to teach plurality of upper and lower rails.  Horsfield et al. teaches the plurality of upper and lower rails (figure 2) with plurality of locking assemblies.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added another upper/lower rail with additional locking assembly as taught by Horsfield et al. to provide same result for supporting a sliding vehicle seat (see abstract in Horsfield et al.’s invention). 
	
Claims 5-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Horsfield et al. and in further view of US Patent # 5,782,138 to Groche.
	Kim et al. in view of Horsfield teaches the locking pins are provided with a rounded tip and the stroke of the at least of the locking pins is shorter than the stroke of the other locking pins when the locking pins are moved from unlocking configuration to the locking configuration but fails to teach the . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Horsfield et al. in view of Groche and in further view of US Patent # 8,382,057 to Napan et al.
	Kim et al. teaches the locking pins having a frusto-conical tip portion but fails to teach the frusto-conical tip having a half spherical tip.  Napan et al. teaches the pin (58) having half spherical tip.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. locking pins end with half spherical tip as taught by Napan et al. to provide designer’s preference for the shape of the locking pin.

Response to Arguments
Applicant's arguments filed 4/30/21 have been fully considered but they are not persuasive.
	The applicant argues the drawings from the prior art with Kim et al. only teaches a single aperture.  The examiner disagrees with the applicant because Kim et al.’s specification column 4, line 52 states “plurality of locking holes 21 may be formed at the horizontally formed lower end portion of the fixed rail 20”, therefore Kim et al. teaches plurality of holes.
	The applicant argues “Applicant respectfully submits that it is impossible to derive the shape of such aperture (21) of the lower rail (20) (i.e., it could be elongate, rectangular, oval, etc.) as well as the 
	The applicant argues “Moreover, Kim et al. disclose the locking holes (21) of the fixed rail (20) are formed at ‘regular intervals’ and FIG 3 of Kim et al. appears to show that the locking pins are arranged at a substantially regular interval; however, Kim et al. are silent about any relationship between the regular intervals between adjacent locking holes (21) in the fixed rail and the regular intervals between adjacent locking pins (70).”  The examiner disagrees with the applicant because figure 3 shows the locking pins are arranged in row and each of the locking pins are designed to penetrate in each of the locking holes. The locking holes are obviously aligned to the locking pins.  Therefore, the locking holes and the locking pins are arranged in the regular intervals with respect to each other.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kim et al and Horsfield et al. both teach the same field of invention with supporting a vehicle seat in the vehicle. They both teach locking structure for the vehicle seat.  Kim et al. fails to teach plurality of upper and lower rails and Horsfield teach the plurality of upper and lower rails.  It would have been obvious to add additional upper and lower rails to Kim’s invention to provide a better stability for the vehicle seat. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



                                                                                                                                                                                                  /ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        5/11/21